PER CURIAM:
Mark Davis appeals from Judge Scheind-lin’s grant of judgment on the pleadings for the Commissioner of Social Security (“Commissioner”) and denial, on the ground that he had not established his asthma was a disability, of Davis’s claim for disability insurance benefits. On appeal, Davis restates his arguments to the district court, namely that the proposed regulation that changed the Commissioner’s definition of a disability due to asthma was not properly noticed and was otherwise arbitrary, that the Administrative Law Judge’s (“ALJ’s”) decision erroneously relied on a report authored by a doctor now subject to disciplinary proceedings, and that the ALJ erred, for a number of reasons, when she determined that Davis was not disabled. We affirm for substantially the reasons stated in Judge Scheindlin’s opinion, Davis v. Callahan, 96 Civ. 9367(SAS), 1997 WL 438772 (S.D.N.Y. Aug. 4,1997).